ITEMID: 001-73112
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PAZON v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: John Hedigan
TEXT: 5. The applicant was born in 1976 and lives in Rogatec.
6. On 5 August 1998 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZTi.
7. On 19 April 1999 the applicant instituted civil proceedings against ZTi in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 2,011,648 Slovenian tolars (approximately 8,400 euros) for the injuries sustained.
On 10 December 1999 and 13 November 2002 the applicant lodged preliminary written submissions.
On 10 April and 3 October 2001 he made requests that a date be set for a hearing.
Of the two hearings held on 12 April 2002 and on 20 November 2002, neither was adjourned at the request of the applicant.
During the proceedings, the court appointed a medical expert.
At the last hearing, the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 27 January 2003.
8. On 7 February 2003 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju).
On 10 March 2004 the court dismissed the applicant’s appeal.
The judgment was served on the applicant on 23 March 2004.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
